Citation Nr: 9905210	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 1, 1996 
for an award of a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Louis A. DeMier-Leblanc, Esq.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran has verified active military service from May 
1953 to June 1955.  

The record reflects that the veteran filed a claim for 
nonservice connected pension benefits on April 1, 1996.  The 
application for benefits shows that the veteran reported that 
he applied for pension benefits in 1991 and never received an 
answer.  In addition, he produced a photocopy of what is 
purported to be a July 1, 1991 letter from VA, the body of 
which states:  

This is to let you know that we have 
received your application for benefits.  
There is no need for you to take any 
additional action at this time.  However, 
if you find it necessary to contact us, 
be sure to indicate YOUR file number.

The veteran's claims folder contains no indication that the 
veteran filed a claim for pension benefits in 1991, other 
than the veteran's statements to this effect and the 
photocopies of the July 1, 1991, letter.  In fact, there is 
no evidence of any activity in the veteran's claims folder 
between 1977 and 1996, when the veteran's current application 
for pension was filed.  

The veteran has indicated, in essence, that he has had a 
claim pending since 1991 and consequently should be afforded 
an earlier effective date.  In view of the forgoing and the 
veteran's allegations, the case is remanded to the RO for the 
following actions:  

1.  The veteran should produce the 
original of the July 1, 1991, VA letter 
(not a photocopy) and any other evidence 
that he may have in his possession that 
pertains to a VA claim filed in 1991.  
All evidence submitted should be 
associated with his claims folder.  

2.  If the veteran provides the original 
of the July 1, 1991, letter, the RO 
should conduct a search for any 
additional records pertaining to that 
claim, to insure the completeness of the 
record. 

3.  If the veteran provides the original 
of the July 1, 1991, letter, the RO 
should again review the veteran's claim 
in light of the additional development.  
If the benefits sought on appeal are not 
granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

